Citation Nr: 1139605	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to an increased (compensable) disability rating for service-connected left sided benign positional paroxysmal vertigo.

5.  Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss.

6.  Entitlement to service connection for coronary artery bypass.

7.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

8.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral pes planus.

10.  Entitlement to service connection for lung cancer.

11.  Entitlement to service connection for otitis externa.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965 and from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2006, August 2007, December 2008, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2007, September 2009, and February 2010, the Veteran presented testimony at hearings conducted at the Louisville RO before a Decision Review Officer (DRO).  However, it appears that the tape recording of the September 2009 hearing was lost.  The Veteran was informed of such in a November 2009 letter and was afforded another hearing in February 2010.  The hearing transcripts from the May 2007 and February 2010 hearings are associated with the claims file.

The Veteran requested a travel board hearing.  A hearing was scheduled for April 2011.  In an April 2011 letter, the Veteran withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.  

In his November 2005 claim, the Veteran indicated that he was totally disabled due to his claimed service-connected disabilities.  It appears that the Veteran is raising a claim for a total rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, in a February 2010 statement, the Veteran filed claims for service connection for systolic cardiac murmur and sinus arrhythmia and for entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral pes planus.

The Veteran contends that he has a right and left knee disability (recharacterized as bilateral knee disability), right shoulder disability, and right hip disability as the result of lifting, pushing, pulling, etc. heavy objects during his service.  The Veteran also informed a private physician, Dr. S.R.K., in August 2009 that he was involved in a motor vehicle accident in December 1969 wherein he injured his knees, legs, neck, and shoulders.  In a February 2010 statement, the Veteran reported that he was involved in a motor vehicle accident when stationed in Kamiseya, Japan that resulted in multiple skeletal strains, sprains, bruises, and lacerations.  He indicated that he received treatment for his injuries at the Kamiseya base hospital and also at the Atsugi base hospital.  

Although the Veteran's service treatment records have been associated with the claims file, it does not appear that requests for clinical records pertaining to the Veteran's motor vehicle accident have been requested.  Accordingly, as these records pertain to his claims, efforts to obtain them should be made on remand.

Additionally, the Veteran testified that he received treatment at several VA and private facilities in connection with his claims after his separation from service.  With regard to the VA records, he identified seeking treatment at VA facilities in California, Colorado, Kentucky, Minnesota, and Tennessee.  VA records from Denver, CO and Nashville, TN have been associated with the claims file.  In February 2007, the VA facility in Minneapolis, MN responded that the Veteran was not registered in the system and "when was patient seen here?" was written on the response.  In May 2007, the VA facility in Long Beach, CA responded that it did not have records for the Veteran.  

The Board observes that it is unclear whether VA records from the VA Tennessee Valley Healthcare System, Fort Campbell VA Clinic located in Fort Campbell, Kentucky have been requested as identified by the Veteran in his December 2005 release.  This should be clarified on remand.  Moreover, the Board observes that in his December 2005 release for records from the Minneapolis VAMC, the Veteran indicated that he might have received care and treatment for his joint pains during the late 1970s to early 1980s but was not certain.  Even though the Veteran is not certain and the Minneapolis VAMC responded that the Veteran was not in the system, another request should be made using the dates the Veteran provided.  

In a February 2010 statement, the Veteran added that he felt his now service-connected bilateral pes planus was either the direct or indirect cause of his bilateral knee, right shoulder, and right hip disabilities.  The Board observes that the Veteran's claims have not been addressed on a secondary basis.  Accordingly, a remand is necessary for proper notice with regard to how to substantiate his claims on a secondary basis.  Further, a VA examination is necessary to address the claims as secondary to the service-connected bilateral pes planus.  

4.  Entitlement to an increased (compensable) disability rating for service-connected left sided benign positional paroxysmal vertigo.

5.  Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss.

6.  Entitlement to service connection for coronary artery bypass.

7.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

In an August 2007 rating decision, the RO granted service connection for left sided benign positional paroxysmal vertigo (hereinafter vertigo) and left ear hearing loss.  The RO denied service connection for coronary artery bypass, claimed as a degenerative heart condition, and entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  In September 2007, the Veteran submitted a notice of disagreement (NOD) with regard to all issues.  

The Board observes that in a January 2011 rating decision, service connection for left ear hearing loss was recharacterized as service connection for bilateral hearing loss with an effective date of August 1, 2006.  The claim for an increased rating was denied and the Veteran filed a NOD with that decision in March 2011.  However, when there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issues of entitlement to an increased (compensable) disability rating for service-connected left sided benign positional paroxysmal vertigo, entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss stemming from the initial August 2007 rating decision, entitlement to service connection for coronary artery bypass, and entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

8.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

A December 2008 rating decision granted service connection for tinnitus and assigned a 10 percent evaluation effective August 8, 2008.  The Veteran filed a NOD with regard to the effective date in January 2009.  In a March 2010 rating decision, the Veteran was granted an August 1, 2006 effective date, which was noted to represent a full grant of the benefits sought on appeal.  However, the Veteran stated in his NOD and during his February 2010 hearing that he felt the effective date should be in 2005 when he filed his original claim for service connection.  Moreover, once again, when there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral pes planus.

10.  Entitlement to service connection for lung cancer.

11.  Entitlement to service connection for otitis externa.

A January 2011 rating decision granted service connection for bilateral pes planus and denied service connection for lung cancer and otitis externa.  The Veteran expressed his disagreement with those decisions in March 2011.  Accordingly, a remand is necessary for a SOC that that addresses the matters of entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral pes planus, entitlement to service connection for lung cancer, and entitlement to service connection for otitis externa.  See 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should sent the Veteran a duty to notify and assist letter that addresses his claims for service connection for a bilateral knee disability, right shoulder disability, and right hip disability as secondary to his service-connected bilateral pes planus.

2.  Request the Veteran's clinical records pertaining to a motor vehicle accident that occurred in approximately December 1969 when stationed in Kamiseya, Japan.  Hospital records from the Kamiseya base hospital and the Atsugi base hospital should be requested.  

3.  Request VA medical records from the VA Tennessee Valley Healthcare System, Fort Campbell VA Clinic located in Fort Campbell, Kentucky dated from 2004 to the present.  Also request VA medical records from the Minneapolis VAMC dated from the late 1970s to early 1980s, to include archived records.  Finally, request VA records from the Nashville VA facility dated from January 2011 to the present.  All efforts to obtain these records should be documented in the claims file. 

4.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claims for a bilateral knee, right shoulder, and right hip disability, to include as secondary to service-connected bilateral pes planus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should render any relevant diagnoses pertaining to the claims for a bilateral knee disability, right shoulder disability, and right hip disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee, right shoulder, and right hip disability is causally or etiologically related to his symptomatology in military service (June 1961 to May 1965 and May 1966 to May 1970) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether any current bilateral knee, right shoulder, or right hip disability is related to the rigors of military service to include heavy lifting, pushing, pulling, etc. and a December 1969 motor vehicle accident.

The examiner should also opine as to the relationship, if any, between the Veteran's service-connected pes planus and any bilateral knee, right shoulder, and right hip disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a bilateral knee, right shoulder, or right hip disability was either proximately (a) due to or the result of or (b) aggravated by his service-connected bilateral pes planus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  An SOC, containing all applicable laws and regulations, on the issues of entitlement to an increased (compensable) disability rating for service-connected left sided benign positional paroxysmal vertigo, entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss, entitlement to service connection for coronary artery bypass, entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities, entitlement to an earlier effective date for the grant of service connection for tinnitus, entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral pes planus, entitlement to service connection for lung cancer, and entitlement to service connection for otitis externa must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.  

6.  When the development requested has been completed, the claims for entitlement to service connection for bilateral knees, right shoulder, and right hip, to include as secondary to service-connected bilateral pes planus, should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



